SHAW, Judge.
This is an appeal from a workers’ compensation order awarding benefits for disability in excess of physical impairment. The appellants argue that in order for the deputy to award such benefits, based on loss of wage earning capacity, the claimant must attempt a work search within capabilities. We agree that absent a finding by the deputy that the claimant’s disabilities are so massive that a work search is excused the claimant must demonstrate wage earning capacity loss by making a realistic job search within his capabilities.
The claimant suffered a 15% anatomical disability that left him with a 75-pound lifting limitation. His job search was limited to a job application at an unopened grocery store and two attempts at employment that required lifting weights obviously in excess of his limitation. He has a high school equivalency degree with a work history consisting of torch and solder work and bookkeeping. By limiting his search to jobs requiring heavy lifting, he failed to realistically test his wage earning capacity in the job market, thus there has been no demonstration of a wage earning capacity loss in excess of the 15% permanent partial disability rating voluntarily accepted by the appellants. Exxon v. Alexis, 370 So.2d 1128 (Fla.1978); Pantry Pride v. Gonzalez, 882 So.2d 818 (Fla. 1st DCA 1980).
The order is, accordingly, reversed.
ROBERT P. SMITH, Jr., and BOOTH, JJ., concur.